        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


JOANN MARIE W.,1                       )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-1031-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI)

benefits pursuant to sections 216(i), 223, 1602, and 1614 of the Social Security Act, 42

U.S.C. §§ 416(i), 423, 1381a, and 1382c (hereinafter the Act). Finding no error in the

Administrative Law Judge’s (ALJ) determination Plaintiff’s mental impairments are not

severe and do not require mental limitations, the court ORDERS that judgment shall be

entered pursuant to the fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the

Commissioner’s final decision.

I.     Background


1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the plaintiff’s last name.
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 2 of 21




       Plaintiff protectively filed applications for DIB and SSI benefits on March 20,

2017. (R. 10). After exhausting administrative remedies before the Social Security

Administration (SSA), Plaintiff filed this case seeking judicial review of the

Commissioner’s decision pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ

erroneously failed properly to evaluate her mental impairments as severe, or to include

mental limitations in the residual functional capacity (RFC) assessed.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

                                             2
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 3 of 21




Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. §§ 404.1520, 416.920; Wilson v. Astrue, 602 F.3d 1136,

1139 (10th Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)).

“If a determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). This

assessment is used at both step four and step five of the sequential evaluation process. Id.

                                              3
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 4 of 21




       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

II.    Discussion

       Plaintiff argues, “While the record supports a finding that [Plaintiff]’s mental

impairments are severe at step two, the ALJ’s error is at step four when assessing the

RFC.” (Pl. Br. 11). She points out that in his step two evaluation, the ALJ found no

more than mild limitations in each of the four broad areas of mental functioning but

argues “he failed to then explain [sic] how he considered the mental impairments in the

RFC assessment.” (Pl. Br. 12). She argues the nearest explanation in the ALJ’s RFC

evaluation was his finding “the cumulative evidence does not establish a reasonable basis

for the extreme limitations the claimant alleged with regard to her activities of daily

living,” and suggests he simply disregarded Plaintiff’s mental impairments in his RFC

assessment. Id. (quoting R. 19, and citing Stookey v. Colvin, No. 13-2172-SAC, 2014

                                              4
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 5 of 21




WL 3611666, at *3-4 (D. Kan. July 22, 2014)). She argues, “The step two analysis may

be sufficient to explain the reasons for omitting mental limitations in the RFC as long as

the step two analysis is supported by substantial evidence, but that is not the case here”

because the ALJ weighed the four medical opinions addressing Plaintiff’s mental

impairments in his RFC assessment between step three and step four of the sequential

evaluation process2 rather than in his step two discussion. (Pl. Br. 13).

       Plaintiff also argues the ALJ erred in weighing the medical opinions. She argues

the reasons given to reject the opinion of the nurse-practitioner who treated her “failed to

point to inconsistencies in the record to give no weight to Nurse Russell’s opinion,” and

suggests that in doing so the ALJ based his rejection on speculative inferences rather than

contradictory medical evidence. Id. at 14 (citing McGoffin v. Barnhart, 288 F.3d 1248,

1252 (10th Cir. 2002)). She argues the ALJ’s finding of intermittent abnormalities to

discount Ms. Russell’s opinion of serious work-preclusive limitations misunderstands the

nature of Plaintiff’s mental impairments and the record reveals a waxing and waning of

symptoms. Id. at 15. She argues that the record evidence does, in fact, support Ms.

Russell’s opinion. Id. at 15-16.



2
 Plaintiff argues “the ALJ assessed those opinions at step four in the RFC assessment”
(Pl. Br. 13), but the ALJ’s evaluation of the opinions appears at (R. 20-21) within his
RFC assessment at (R. 16-22), and between his step three evaluation and step four
evaluation. His step two evaluation appears at (R. 13-15), step three evaluation at (R. 15-
16), and his step four evaluation at (R. 22-23). This arrangement is consistent with the
regulations’ requirement that RFC be assessed “When your impairment(s) does not meet
or equal a listed impairment” (step three) and used “at the fourth step of the sequential
evaluation process … and at the fifth step of the sequential evaluation process.” 20
C.F.R. §§ 404.1520(e), 416.920(e); 404.1545(a)(5), 416.945(a)(5).
                                             5
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 6 of 21




       Plaintiff further argues the ALJ erred in according significant weight to the

opinions of the state agency psychological consultants, Dr. Isenberg and Dr. Rosenshield,

and partial weight to the opinion of Dr. Mintz who examined Plaintiff and prepared a

report of that examination. (Pl. Br. 16). She argues these opinions are not substantial

evidence to support the ALJ’s finding no mental limitations. Id. (citing Robinson v.

Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004); and Wickliffe v. Berryhill, Case No. 16-

2556-SAC, 2017 WL 3149354 (D. Kan. July 25, 2017); and suggesting a non-treating

source opinion must be given more weight than a non-examining source opinion which

must be given the least weight of all; and, by implication, a treating provider’s opinion

must be given the greatest weight). She argues it was error to rely on these opinions

“because they were based on limited and outdated evidence of record” and not on

subsequent evidence which included additional treatment, Ms. Russell’s opinion, and

Plaintiff’s beginning mental health treatment. Id. at 17. She argues Dr. Mintz “did not

appear to review any medical records,” id., and in her Reply Brief argues his examination

was done “without review of medical records.” (Reply 2).

       Finally, Plaintiff argues the record reveals worsening of her physical and mental

impairments and the “ALJ failed to adequately consider [sic] the combined effects of all

of [Plaintiff]’s medically determinable impairments.” (Pl. Br. 17). She cites record

evidence which, in her view, demonstrates her mental impairments worsened as her

physical impairments worsened and that she “did have some limitations in mental

functioning in a work setting.” Id. at 18-19.



                                                6
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 7 of 21




       The Commissioner argues the ALJ reasonably found Plaintiff’s mental

impairments are not severe in accordance with 20 C.F.R. §§ 404.1520a(d)(1), and

416.920a(d)(1). (Comm’r Br. 5-6). He argues the ALJ’s finding—the evidence did not

support finding mental limitations—is reasonable and supported by the evidence. Id. at

7. He argues Plaintiff cannot show the ALJ’s reasoning is flawed and that the reasons

given to discount Ms. Russell’s and Dr. Mintz’s opinions are adequate. Id.

       The Commissioner argues the reasons given to reject Ms. Russell’s opinion are

valid and supported by the record, and that Plaintiff’s argument essentially asks the court

to reweigh the evidence. Id. at 7-8. He argues the reasons given to accord greater weight

to Dr. Mintz’s opinion and even greater weight to the state agency psychologists’

opinions are valid and supported by the evidence, id. at 8, and that the opinions are not

stale because the ALJ justifiably found the subsequent “evidence was mostly cumulative,

and did not show an appreciable worsening of Plaintiff’s condition.” Id. at 9.

       Finally, the Commissioner argues the ALJ explained his bases for discounting Dr.

Mintz’s opinion—which are valid and supported by the record. Id. He argues,

alternatively, that had the ALJ accepted Dr. Mintz’s opinion the result would be the same

as reached here because the vocational expert testified in response to a hypothetical

including Dr. Mintz’s mental limitations that the plaintiff would be able to perform the

same representative jobs that the ALJ relied upon in deciding this case. Id. at 10.

       Plaintiff argues in her Reply Brief that the evidence—including Ms. Russell’s

opinion, that Plaintiff began mental health treatment, and the fact her mental impairments

are closely intertwined with her physical impairments—shows appreciable worsening in

                                             7
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 8 of 21




her condition after the opinions of Dr. Mintz and the state agency psychologists were

formed. (Reply 2-3).

       A.     Legal Standards Applicable

       An impairment is not considered severe if it does not significantly limit Plaintiff’s

ability to do basic work activities such as understanding simple instructions, responding

appropriately to usual work situations, and dealing with changes in a routine work

setting. 20 C.F.R. §§ 404.1522, 416.922. The Tenth Circuit has interpreted the

regulations and determined that to establish a “severe” impairment or combination of

impairments at step two of the sequential evaluation process, plaintiff must make only a

“de minimis” showing. Hinkle v. Apfel, 132 F.3d 1349, 1352 (10th Cir. 1997). Plaintiff

need only show that an impairment would have more than a minimal effect on her ability

to do basic work activities. Williams, 844 F.2d at 751. However, she must show more

than the mere presence of a condition or ailment. Hinkle, 132 F.3d at 1352 (citing

Bowen v. Yuckert, 482 U.S. 137, 153 (1987)). If an impairment’s medical severity is so

slight that it could not interfere with or have a serious impact on plaintiff’s ability to do

basic work activities, it could not prevent plaintiff from engaging in substantial work

activity and will not be considered severe. Hinkle, 132 F.3d at 1352.

       The Commissioner has promulgated a Psychiatric Review Technique for

evaluating mental impairments. 20 C.F.R. '' 404.1520a, 416.920a. In evaluating the

severity of mental impairments at steps two, the technique provides for rating the degree

of functional limitation in each of four broad mental functional areas: understand,

remember, or apply information; interact with others; concentrate, persist, or maintain

                                               8
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 9 of 21




pace; and adapt or manage oneself. Id. '' 404.1520a(c) 416.920a(c). After rating the

degree of limitation, the Commissioner determines the severity of plaintiff=s mental

impairments. Id. '' 404.1520a(d), 416.920a(d). When the degree of limitation in each

functional area is rated as “none” or “mild,” the agency will conclude at step two of the

sequential evaluation process that Plaintiff’s mental impairments are not severe “unless

the evidence otherwise indicates that there is more than a minimal limitation in [the

plaintiff’s] ability to do basic work activities.” Id. '' 404.1520a(d)(1), 416.920a(d)(1).

       In Brescia v. Astrue, 287 F. App’x 626, 628-629 (10th Cir. 2008), the court held

that once an ALJ has found that Plaintiff has at least one severe impairment, a failure to

designate another as “severe” at step two does not constitute reversible error because,

under the regulations, the agency at later steps considers the combined effect of all of the

claimant’s impairments without regard to whether any such impairment, if considered

separately, would be of sufficient severity. Later, in Hill v. Astrue, 289 F. App’x. 289,

291-92, (10th Cir. 2008), the court held that the failure to find that additional

impairments are also severe is not in itself cause for reversal so long as the ALJ, in

determining the claimant’s RFC, considers the effects “of all of the claimant’s medically

determinable impairments, both those he deems ‘severe’ and those ‘not severe.’”

       For claims filed before March 17, 2017, “[m]edical opinions are statements from

acceptable medical sources that reflect judgments about the nature and severity of [a

claimant’s] impairment(s) including [claimant’s] symptoms, diagnosis and prognosis,

what [claimant] can do despite impairment(s), and [claimant’s] physical or mental

restrictions.” 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1). Such opinions may not be
                                              9
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 10 of 21




ignored and, unless a treating source opinion is given controlling weight, all medical

opinions will be evaluated by the Commissioner in accordance with factors contained in

the regulations. Id. §§ 404.1527(c), 416.927(c); SSR 96-5p, West’s Soc. Sec. Reporting

Serv., Rulings 123-24 (Supp. 2019). A physician who has treated a patient frequently

over an extended period (a treating source) is expected to have greater insight into the

patient’s medical condition, and his opinion is generally entitled to “particular weight.”

Doyal v. Barnhart, 331 F.3d 758, 762 (10th Cir. 2003). But, “the opinion of an

examining physician [(a nontreating source)] who only saw the claimant once is not

entitled to the sort of deferential treatment accorded to a treating physician’s opinion.”

Id. at 763 (citing Reid v. Chater, 71 F.3d 372, 374 (10th Cir. 1995)). However, opinions

of nontreating sources are generally given more weight than the opinions of

nonexamining sources who have merely reviewed the medical record. Robinson v.

Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004); Talbot v. Heckler, 814 F.2d 1456, 1463

(10th Cir. 1987) (citing Broadbent v. Harris, 698 F.2d 407, 412 (10th Cir. 1983), Whitney

v. Schweiker, 695 F.2d 784, 789 (7th Cir. 1982), and Wier ex rel. Wier v. Heckler, 734

F.2d 955, 963 (3d Cir. 1984)).

       “If [the Commissioner] find[s] that a treating source’s opinion on the issue(s) of

the nature and severity of [the claimant’s] impairment(s) [(1)] is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and [(2)] is not

inconsistent with the other substantial evidence in [claimant’s] case record, [the

Commissioner] will give it controlling weight.” 20 C.F.R. '' 404.1527(c)(2),



                                             10
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 11 of 21




416.927(c)(2); see also, SSR 96-2p, West=s Soc. Sec. Reporting Serv., Rulings 111-15

(Supp. 2019) (“Giving Controlling Weight to Treating Source Medical Opinions”).

       The Tenth Circuit has explained the nature of the inquiry regarding a treating

source’s medical opinion. Watkins v. Barnhart, 350 F.3d 1297, 1300-01 (10th Cir. 2003)

(citing SSR 96-2p). The ALJ first determines “whether the opinion is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques.’” Id. at 1300

(quoting SSR 96-2p). If the opinion is well-supported, the ALJ must confirm that the

opinion is also consistent with other substantial evidence in the record. Id. “[I]f the

opinion is deficient in either of these respects, then it is not entitled to controlling

weight.” Id.

       If the treating source opinion is not given controlling weight, the inquiry does not

end. Id. A treating source opinion is “still entitled to deference and must be weighed

using all of the factors provided in 20 C.F.R. ' 404.1527 and 416.927.” Id. Those

factors are: (1) length of treatment relationship and frequency of examination; (2) the

nature and extent of the treatment relationship, including the treatment provided and the

kind of examination or testing performed; (3) the degree to which the physician’s opinion

is supported by relevant evidence; (4) consistency between the opinion and the record as

a whole; (5) whether or not the physician is a specialist in the area upon which an opinion

is rendered; and (6) other factors brought to the ALJ’s attention which tend to support or

contradict the opinion. Id. at 1301; 20 C.F.R. '' 404.1527(c)(2-6), 416.927(c)(2-6); see

also Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001) (citing Goatcher v.

Dep=t of Health & Human Servs., 52 F.3d 288, 290 (10th Cir. 1995)).

                                               11
       Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 12 of 21




       As relevant in this case, an acceptable medical source is a licensed physician or a

licensed psychologist. 20 C.F.R. §§ 404.1502(a), 416.902(a). The regulations require

that the ALJ will also consider the opinions of medical sources who are not acceptable

medical sources and the opinions of nonmedical sources using the regulatory factors

enumerated above and will explain the weight given opinions from these sources. 20

C.F.R. '' 404.1527(f), 416.927(f).

       B.     The ALJ’s Findings Relevant Here

       Regarding the severity of Plaintiff’s mental impairments, the ALJ found, “The

medical evidence fails to document the presence of objectively discernible medical signs

reasonably consistent with a finding that the claimant has a moderate or greater limitation

in any of the broad areas of mental functioning.” (R. 14). He noted the results of

examinations of Plaintiff’s mental status in the treatment records:

       During exams with Ms. Russell, the claimant only demonstrated some
       intermittent, mild abnormalities, such as a depressed and/or anxious mood
       with a flat, blunted, or tearful affect. (Exhibits B4F/10, 12, 15, 18, 26;
       B8F/12, 15, 20, 26; B11F/2, 6, 24, 39, 42, 45, 48 [R. 492, 494, 497, 500,
       508, 559, 562, 567, 573, 625, 629, 647, 662, 665, 668, 671]). A significant
       number of psychiatric evaluations administered by Ms. Russell yielded
       normal findings. (Exhibits B4F/7-8, 21, 24, 31; B8F/5, 8, 18, 24; B11F/9,
       18, 21, 27, 30, 33, 36 [R. 489-90, 503, 506, 513, 552, 555, 565, 571, 632,
       641, 644, 650, 653, 656, 659]). Routine psychiatric evaluations
       administered by other treatment providers yielded consistently normal
       findings. (Exhibit B2F/12, 25-29; B3F/14, 19, 38, 48, 54, 66, 71; B13F/3;
       B16F/8, 14, 20, 23, 36, 39, 46 [R. 389, 402-06, 421, 426, 445, 455, 461,
       473, 478, 683, 731, 737, 743, 746, 759, 762, 769]). The claimant also
       attended a consultative examination with Stanley I. Mintz, Ph.D. on June
       20, 2017. On exam, she appeared depressed and anxious. She appeared to
       function in the low average ranges of intelligence and working memory.
       Otherwise, the examination yielded findings within normal limitations.
       (Exhibit B6F [R. 538-40]).


                                            12
       Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 13 of 21




       Based upon the totality of the foregoing, the undersigned finds that the
       claimant has a mild limitation in understanding, remembering, or applying
       information; a mild limitation in interacting with others; a mild limitation in
       concentrating, persisting, or maintaining pace; and a mild limitation in
       adapting or managing oneself. Because the claimant’s diagnosed mental
       impairments do not result in at least a moderate restriction in one of the
       four functional areas that comprise the “paragraph B” criteria, they are non-
       severe.

(R. 14-15).

       The ALJ also found Plaintiff’s allegations of symptoms are not consistent with the

record evidence. Id. at 18, 19. He discussed Plaintiff’s allegation of worsening of her

physical impairments and her alleged limitations in activities of daily living:

       The claimant has a bothersome constellation of physical impairments;
       however, the cumulative medical and non-medical evidence does not
       reasonably support a conclusion that she is as limited as alleged. Although
       she has presented with some chronic abnormalities, she has not presented
       with the sort of profound pain behavior, objectively appreciable fatigue, or
       motor, sensory, reflex, or strength deficits one would expect given the
       claimant’s profound allegations. Rather, the claimant has experienced
       approximately the same degree of discomfort and limitation throughout the
       period beginning on her January 1, 2010 alleged onset date of disability.
       That is, since that time, the record does not document any persistent
       worsening in her ailments that would support a finding that her residual
       functional capacity has become more restrictive since the alleged onset date
       of disability. Despite her limiting impairments, she was able to work after
       the alleged onset date of disability: she earned $6,485.87 during 2010;
       $8,432.65 during 2011; $13,638.31 during 2012; $13,427.98 during 2014;
       $11,798.98 during 2015; $8,623.46 during 2016; and $54.84 during 2017.
       (Exhibit B12D). The claimant stopped working in January 2017 because
       she was laid off, not because of her impairments. (Exhibit B15F/3).
       During 2012, 2013, and 2014, the claimant was engaged in substantial
       gainful activity as a document preparer. Therefore, the preponderance of
       the evidence supports a conclusion that, although her impairments are
       limiting, they are not so limiting as would preclude performance of her past
       relevant work as a document preparer.

       Furthermore, as is indicated in the above discussion of the “paragraph B”
       criteria and review of the claimant’s medical records, the cumulative

                                             13
           Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 14 of 21




       evidence does not establish a reasonable basis for the extreme limitations
       the claimant alleged with regard to her activities of daily living. The
       weight of the evidence indicates that it is more likely than not that, to the
       extent the claimant’s activities of daily living are limited, this is due
       primarily to non-disability factors, such as a lifestyle choice, rather than
       being the necessary consequence of her impairments.

(R. 19).

       The ALJ explained his evaluation of the opinions of Dr. Isenberg, Dr.

Rosenshield, Dr. Mintz, and Ms. Russell:

       As for the opinion evidence, significant weight is given to the opinions of
       nonexamining State [sic] agency consultants … Martin Isenberg, Ph.D.[]
       and Phillip Rosenshield, Ph.D. (Exhibits B2A, B3A, B6A, B7A). As State
       [sic] agency consultants, the foregoing sources are familiar with the
       disability determination process and the Regulations, including the terms of
       art and legal and medical standards set forth therein. Additionally, they
       each have specialized training and expertise that make them eminently
       qualified to render their respective opinions regarding the claimant’s mental
       and physical ailments. Most significantly, they based their opinions upon
       comprehensive reviews of the record, including the claimant’s longitudinal
       medical history and self-reported daily activities. Their opinions are
       consistent with the same. Indeed, their opinions are accompanied by
       detailed narratives that explain what evidence the consultants relied upon
       when rendering their conclusions. Although some evidence has been added
       to the record since the State [sic] agency consultants’ reviews thereof, that
       evidence is cumulative of what was already present in the case record. That
       is, the additional evidence does not document an appreciable worsening in
       the claimant’s condition since the State [sic] agency consultants’ opinions
       were rendered. Based upon the totality of the foregoing, the undersigned
       gives significant weight to the nonexamining State [sic] agency …
       psychological consultants’ opinions. To the extent the findings herein
       deviate from the conclusions of the State [sic] agency consultants, this is
       due to the undersigned giving some limited credence to the claimant’s
       otherwise unsubstantiated allegations.

       Partial weight is given to the opinion of consultative examiner Stanley I.
       Mintz, Ph.D. (Exhibit B6F). The opinion of Dr. Mintz was based upon and
       supported by the findings of a contemporaneous mental status examination,
       which are detailed above. However, his opinion was based upon a one-time
       examination of the claimant, and the broader case record does not

                                             14
Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 15 of 21




document repeated psychological testing that consistently reproduced the
findings appreciated by Dr. Mintz. When examined by Lisa Russell, NP-C,
the claimant demonstrated only some intermittent psychiatric abnormalities,
and the claimant’s mental status was consistently normal when examined
by all other treatment providers. (Exhibit B2F/12, 25-29; B3F/14, 19, 38,
48, 54, 66, 71; B13F/3; B16F/8, 14, 20, 23, 36, 39, 46 [R. 389, 402-06, 421,
426, 445, 455, 461, 473, 478, 683, 731, 737, 743, 746, 759, 762, 769]).
Accordingly, greater weight is given to the opinions of the nonexamining
State agency psychological consultants, which are consistent with the
weight of the medical evidence as a whole.

***

No weight is given to the June 16, 2018 Mental Medical Source Statement
of Lisa Russell, NP-C of Heartland Community Health Center. Therein,
she opined that the claimant has a variety of mental limitations, including a
need to be absent from work two days per month and off-task 20 percent of
the workday. (Exhibit B9F). Ms. Russell is not an acceptable medical
source. (20 CFR 404.1527(f), 416.927(f)). Ms. Russell’s Mental Medical
Source Statement is not reasonably supported by her own treatment
records. During examinations with Ms. Russell, the claimant presented
with intermittent rather than persistent psychiatric abnormalities and, when
those abnormalities were present, they were not reasonably commensurate
with the serious, work-preclusive limitations she assessed. Rather, the
claimant only demonstrated some intermittent, mild abnormalities, such as
a depressed and/or anxious mood with a flat, blunted, or tearful affect.
(Exhibits B4F/10, 12, 15, 18, 26; B8F/12, 15, 20, 26; B11F/2, 6, 24, 39, 42,
45, 48 [R. 492, 494, 497, 500, 508, 559, 562, 567, 573, 625, 629, 647, 662,
665, 668, 671]). A significant number of psychiatric evaluations
administered by Ms. Russell yielded normal findings. (Exhibits B4F/7-8,
21, 24, 31; B8F/5, 8, 18, 24; B11F/9, 18, 21, 27, 30, 33, 36 [R. 489-90, 503,
506, 513, 552, 555, 565, 571, 632, 641, 644, 650, 653, 656, 659]).
Additionally, in her opinion, Ms. Russell did not identify any clinical
findings that support her conclusions or otherwise reconcile the
discrepancies between her opinion and her treatment notes. Furthermore,
the undersigned notes that Ms. Russell’s opinion is inconsistent with the
weight of the medical evidence as a whole. As is noted above, the
claimant’s mental status was consistently normal when she was examined
by all other treatment providers. (Exhibit B2F/12, 25-29; B3F/14, 19, 38,
48, 54, 66, 71; B13F/3; B16F/8, 14, 20, 23, 36, 39, 46 [R. 389, 402-06, 421,
426, 445, 455, 461, 473, 478, 683, 731, 737, 743, 746, 759, 762, 769]).
Accordingly, the undersigned gives the Mental Medical Source Statement
of Ms. Russell no weight.

                                     15
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 16 of 21




(R. 20-21).

       C.     Analyses

              1.     Step Two Evaluation of Mental Impairments

       Plaintiff acknowledges that in his step two evaluation the ALJ found no more than

mild limitations in the four broad mental functional areas, and that might “be sufficient to

explain the reasons for omitting mental limitations in the RFC as long as the step two

analysis is supported by substantial evidence, but that is not the case here” because the

ALJ did not weigh the medical opinions during his step two evaluation. (Pl. Br. 13).

However, Plaintiff cites no authority for the proposition that an ALJ’s evaluation of

medical opinions must be located within his decision at the first point in that decision

where it might affect some aspect of the decision, and the court is aware of none. Such a

position might support a logical or chronological progression of analysis, but there are

many conceivable ways to organize an analysis in a decision of the SSA or of a court, and

while the court might feel that a particular way is preferable, it is aware of no such legal

or regulatory requirement in Social Security cases. So long as the ALJ’s path is

discernible, follows the correct legal standard, and is supported by the record evidence,

the court may not find error.

       In his step two analysis the ALJ acknowledged that Plaintiff has medically

determinable impairments of anxiety and depression, discussed and cited the record

evidence of Plaintiff’s mental impairments, and found no “objectively discernable

medical signs reasonably consistent with a finding that the claimant has a moderate or

greater limitation in any of the broad areas of mental functioning.” (R. 14-15). Based on

                                             16
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 17 of 21




that analysis he found Plaintiff has a mild limitation in each of the four broad areas of

mental functioning, and therefore, her mental impairments are not severe. Id. at 15. As

noted above, the regulations require finding mental impairments not severe in such a case

“unless the evidence otherwise indicates that there is more than a minimal limitation in

[the plaintiff’s] ability to do basic work activities.” 20 C.F.R. '' 404.1520a(d)(1),

416.920a(d)(1). Plaintiff argues the evidence shows more than a minimal limitation in

Plaintiff’s mental abilities to perform basic mental work activities, but she points to no

evidence compelling that finding. The court finds no error in the ALJ’s step two finding.

              2.     Evaluation of Medical Opinions

       The ALJ accorded no weight to Ms. Russell’s opinion because she is not an

acceptable medical source, her opinion was not reasonably supported by her treatment

notes, her Medical Source Statement did not identify clinical findings supporting her

conclusions and did not reconcile the discrepancies between her opinion and her

treatment notes, and her opinion is inconsistent with the weight of the medical evidence.

(R. 20-21). Plaintiff argues these reasons are merely speculative inferences and do not

point to inconsistencies in the record for support. The ALJ’s reasons are not speculative

inferences, they are findings based on the record. Because Ms. Russel is not a physician

or psychologist, the regulations require finding she is not an acceptable medical source.

20 C.F.R. §§ 404.1502(a)(1, 2), 416.902(a)(1, 2). Had this case been filed after March

27, 2017, new regulations would have applied, and Ms. Russell would be an acceptable

medical source. 20 C.F.R. §§ 404.1502(a)(7), 416.902(a)(7). However, it was not, they

do not, she is not, and the ALJ’s analysis is correct.

                                             17
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 18 of 21




        Because she is not an acceptable medical source, Ms. Russell is not a treating

source. Therefore, even if the treating physician rule were the rigid hierarchy Plaintiff

suggests—a treating source opinion must be given the greatest weight, followed in order

by the opinions of examining sources, and then opinions of non-examining sources—(and

it is not such a rigid hierarchy), Ms. Russell’s opinion does not fall within that hierarchy.

Rather, because there is no treating source opinion regarding Plaintiff’s mental

impairments in this case, the ALJ was required to weigh all the opinions in accordance

with the regulatory factors. That is what he did.

        As quoted above, the ALJ specifically cited numerous treatment notes from Ms.

Russel which reveal intermittent, mild abnormalities, and numerous other treatment notes

from Ms. Russell which revealed normal psychiatric findings. (R. 21). Plaintiff does not

demonstrate error in those findings, and the court finds none. Plaintiff’s citations to

allegedly contrary evidence fall within the ALJ’s recognition that she has depression and

anxiety with intermittent, mild abnormalities. The ALJ also cited numerous treatment

notes from other providers with consistently normal psychiatric exams which are

inconsistent with Ms. Russell’s opinion. (R. 21). Again, Plaintiff’s citation to allegedly

contrary treatment notes falls within the ALJ’s recognition of depression and anxiety with

intermittent, mild abnormalities (R. 627) but normal psychiatric exams otherwise. (R.

619).

        Plaintiff’s argument that the ALJ misunderstands the nature of her impairments

because the record reveals a waxing and waning of symptoms rests on her own post hoc

rationalization of the record, for other than reports in the treatment notes of intermittent,

                                              18
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 19 of 21




mild abnormalities, there is nothing in the record to support a waxing and waning

argument. Nowhere does the record reveal waxing and waning mental impairments, and

no medical source, including Ms. Russell in her treatment notes or her opinion, suggests

that this is such a case. As Plaintiff cites, the court in Freemyer v. Sullivan, 723 F. Supp.

1417, 1420 (D. Kan. 1989) held that a claimant is not required to show that her

impairment is continuously of a disabling severity level to be found disabled. However,

Plaintiff points to no evidence in this case compelling the finding that her mental

impairments have ever been of a disabling severity level or have waxed and waned to and

from such a level.

       Plaintiff’s attacks on the ALJ’s weighing of the opinions of the state agency

psychologists and of Dr. Mintz fair no better. The ALJ partially discounted Dr. Mintz’s

opinion because it was based on a one-time examination and was inconsistent with the

rest of the record evidence—either the intermittent abnormalities found by Ms. Russell or

the consistently normal findings of the other providers. (R. 20). Similarly, he assessed

greater weight (significant weight) to the state agency psychologists’ opinions because

they are familiar with the SSA’s process and regulations, based their opinions on a

review of the record, their opinions are consistent with the record, and they explained

their reasons in a narrative. Id. Plaintiff does not deny any of these reasons given by the

ALJ. Rather, she argues Dr. Mintz did not review any medical records, and all these

opinions were stale and did not account for subsequent records showing Plaintiff’s

allegedly worsening condition. Plaintiff’s argument Dr. Mintz did not review any

medical records is simply without support in the record. Apparently because Dr. Mintz

                                             19
        Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 20 of 21




did not affirmatively state he had reviewed some medical records, Plaintiff asserts he did

not. Moreover, whether Dr. Mintz reviewed any other medical records is irrelevant to his

opinion and largely irrelevant to the RFC assessed. Dr. Mintz examined Plaintiff,

prepared a report of that examination and based his opinion upon that examination.

       It is the ALJ’s responsibility to review all the record evidence—medical and

nonmedical—and weigh the medical opinions and assess an RFC based upon his review.

Thus, it is the ALJ’s responsibility in the first instance to determine if the opinions were

stale. And, the ALJ did precisely that. As quoted supra at 14, the ALJ recognized some

evidence was added to the record after the State agency consultants’ review, but he found

the evidence was cumulative and did not show an appreciable worsening in Plaintiff’s

condition. (R. 20). Although Plaintiff disagrees with this finding, she does not cite

record evidence compelling a different result.

       Plaintiff’s remaining arguments merely ask the court to reweigh the evidence and

substitute its judgment for that of the ALJ. As noted above, it may not do so. Plaintiff

must demonstrate the error in the ALJ’s rationale or finding; the mere fact that there is

evidence which might support a contrary finding will not establish error in the ALJ’s

determination.

       The possibility of drawing two inconsistent conclusions from the evidence
       does not prevent an administrative agency’s findings from being supported
       by substantial evidence. We may not displace the agency’s choice between
       two fairly conflicting views, even though the court would justifiably have
       made a different choice had the matter been before it de novo.

Lax, 489 F.3d at 1084 (citations, quotations, and bracket omitted); see also, Consolo v.

Fed. Maritime Comm=n, 383 U.S. 607, 620 (1966). The court finds no error.

                                             20
       Case 6:20-cv-01031-JWL Document 14 Filed 10/06/20 Page 21 of 21




              3.     The ALJ’s Assessment of Mental Limitations in the RFC

       Plaintiff suggests the ALJ simply disregarded her mental limitations when

assessing RFC, but she also acknowledges a “step two analysis may be sufficient to

explain the reasons for omitting mental limitations in the RFC as long as the step two

analysis is supported by substantial evidence.” (Pl. Br. 13). As discussed above, the

court finds no error in the ALJ’s step two analysis or in his evaluation of the medical

opinions regarding Plaintiff’s mental limitations. Moreover, it is Plaintiff’s burden to

prove disability. However, she does not suggest mental limitations other than those

opined by Ms. Russell, which the ALJ properly discounted. Nor does she point to record

evidence compelling mental limitations greater than those consistent with basic mental

work activities required by her unskilled past relevant work as a document preparer, or by

the other unskilled work of which the ALJ found her capable.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated October 6, 2020, at Kansas City, Kansas.




                                              s:/ John W. Lungstrum
                                              John W. Lungstrum
                                              United States District Judge




                                            21
